ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mika Ito on 02 September 2021.
The application has been amended as follows: 

1. (Currently Amended) A virtual processing server in a content delivery system comprising a content delivery server configured to provide a delivery service of content to a terminal device, a comment delivery server configured to deliver comments posted on the content, and a virtual processing server configured to virtually execute processing the content, the virtual processing server comprising a processor configured to: 
execute an access to the content and virtually execute processing; 
determine a predetermined first condition for executing the access; and 
virtually execute either virtually posting of a comment on the content, virtually initiating a predetermined event in the content or both as the processing, and 
wherein when the predetermined first condition is determined as satisfied, the processor is configured to virtually initiate [[a]] the predetermined event in the content as the processing.

7. (Currently Amended) A control method for a virtual processing server in a content delivery system comprising a content delivery server which provides a delivery service of content to a terminal device, a comment delivery server which delivers comments posted on the content, and the virtual processing server which virtually executes processing the content, the method comprising: 
determining a predetermined first condition for executing an access to the content; 
Page 3 of 9 4836-2338-2773\1executing the access to the content when the predetermined first condition is determined as satisfied; and 
virtually executing either virtually posting of a comment on the content, virtually initiating a predetermined event in the content or both as the processing, 
wherein when the predetermined first condition is determined as satisfied, virtually initiating [[a]] the predetermined event in the content.

8. (Currently Amended) A content delivery system, comprising: 
a terminal device configured to provide content or for viewing the content; 
a content delivery server configured to provide a content delivery service to the terminal device; 
a comment delivery server configured to deliver comments posted on the content; and 
a virtual processing server configured to virtually execute processing the content, 
wherein the virtual processing server comprises a processor configured to: 
; and 
virtually execute either virtually posting of a comment on the content, virtually initiating a predetermined event in the content or both as the processing, 
wherein the terminal device comprises a controller configured to:
display the content; 
display an access status to the content; and 
display the posted comments on the content, 
wherein the controller is configured to display the access executed by the virtual processing server in a distinguishable manner from an access executed by a viewer of the content; and 
the controller is configured to display posts of the comments by the virtual processing server in a distinguishable manner from other posts,
wherein when the predetermined first condition is determined as satisfied, the processor is configured to virtually initiate [[a]] the predetermined event in the content as the processing.

12. (Currently Amended) The virtual processing server of claim 1, wherein when the processor virtually executes virtually posting of [[a]] the comment on the content, the virtual processing server is configured to send a command for performing posting of the comment together with an identifier of the content to the comment delivery server.


Allowable Subject Matter
Claims 1-8, 12, 14, 16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches systems that may post ‘virtual comments’ on some media content that is available via a content delivery system based on certain predetermined conditions being met. The Prior Art also teaches that such content delivery systems may initiate various events in the content (such as adding special visual/audio effects to the content – consistent with the exemplary descriptions from the instant Specification). However, the Prior Art fails to sufficiently teach or suggest a content delivery system that conditionally applies such ‘initiated events’ in addition to posting of virtual comments on the content. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/           Primary Examiner, Art Unit 2421